IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 01-50671
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

GERALD WAYNE INMAN, also known as Gerald Inman,

                                               Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. W-99-CR-64-5
                          --------------------
                               May 2, 2002


Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

            Gerald Wayne Inman (“Inman”) appeals his convictions and

sentences    for    a    methamphetamine-distribution       conspiracy    and

possession with intent to distribute amphetamine.               Inman first

contends that the district court erred in not suppressing evidence

seized pursuant to a search warrant because he alleged that the

warrant     did    not   describe   the   place   to   be   searched     with



     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 01-50671
                                       -2-

particularity and thus violated the Fourth Amendment.                        Inman

concedes that he did not file a motion to suppress the seized

evidence in the district court.            Because Inman failed to move to

suppress    the        evidence     seized    pursuant       to   the   allegedly

unconstitutional search warrant, he waived the right to contest the

admission of the evidence and is barred from raising the issue in

this appeal.      See United States v. Chavez-Valencia, 116 F.3d 127,

129-33 (5th Cir. 1997).

            Inman next contends that the evidence was insufficient to

convict    him    of   conspiracy    and     that    the    evidence,   at   most,

established a buyer-seller relationship.1                  He contends that the

evidence    was    insufficient      to    convict    him    of   possession    of

amphetamine and that the indictment was constructively amended

because the evidence showed that the substance was methamphetamine,

not amphetamine.

            A reasonable jury could have found from the testimony

that both Inman and one of his methamphetamine suppliers knew that

the drugs were intended for redistribution; thus, the evidence was

sufficient to establish a drug distribution conspiracy. See United

States v. Casel, 995 F.2d 1299, 1306 (5th Cir.), cert. denied,

Williams v. United States, 510 U.S. 978 (1993).               In light of a Drug

Enforcement Administration forensic chemist’s testimony that the

substance possessed by Inman was methamphetamine hydrochloride, a



     1
            Inman’s challenge to the sufficiency of evidence to support his
stolen motor vehicle conviction is considered in the related appeal, Case No.
01-50681.
                                   No. 01-50671
                                        -3-

type of amphetamine, the evidence was also sufficient to convict

Inman of possession of amphetamine.

           Finally, Inman contends that the district court erred by

not making particularized findings following Inman’s objection to

the presentence report (“PSR”) on drug quantity.                   Inman did not

object to the district court’s failure to make particularized

findings on drug quantity at sentencing, and therefore this issue

is reviewed for plain error.           See United States v. Calverley, 37

F.3d 160, 162-64 (5th Cir. 1994) (en banc).               The district court did

not err in adopting the findings in the PSR and thereby making

implicit findings as to drug quantity; the findings in the PSR are

clear and Inman offered no evidence to rebut the reliability of the

information relied on by the probation officer.               See United States

v. Carreon, 11 F.3d 1225, 1231 (5th Cir. 1994); see also United

States v. Gaytan, 74 F.3d 545, 558 (5th Cir. 1996) (“The defendant

bears the burden of demonstrating that information the district

court relied on in sentencing is materially untrue.”) (internal

quotation and citation omitted).             Moreover, even if, as Inman

contends, the district court erred by not making findings as to

whether the offense level should be 18 (as suggested by the

Government at sentencing) or 20 (as set forth in the PSR adopted by

the court), Inman’s substantial rights were not affected.                      Inman

was   sentenced   under      the    multi-count    adjustment     set    forth    at

U.S.S.G.   §   3D1.4   and    his    sentence     would    have   been   the    same

regardless whether the grouped drug counts were assigned an offense
                             No. 01-50671
                                  -4-

level of 18 or 20.    See U.S.S.G. § 3D1.4.   Inman does not reassert

the contention made in his PSR objections that the offense level

should have been 14; accordingly, that argument is abandoned.    See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

          AFFIRMED.